DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 	Claims 1, 8 and 15 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 7/6/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below.

35 USC § 103 Rejections 
First, Applicant argues that “during the interview, it was agreed that Accapadi does not disclose or render obvious the proposed amendment to claim 15. With this response, Applicant amends the independent claims to recite subject matter similar to that proposed amendment” [Arguments, page 8].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Second, Applicant argues that “during the interview, the Examiner maintained the position that Figure 7 of Accapadi refers to draft emails because “the relevant section 702 of Figure 7 of Accapadi is referred to as the sending section.” See Interview Summary of June 4, 2021. However, as explained in Applicant’s previous response, the reference explains in detail that the “sending” section of Accapadi relates to functionality performed after an email is sent by the user—not to unsent draft emails…” [Arguments, pages 8-9].
In response, Applicant’s arguments are considered but are not persuasive. As demonstrated in the previous Office Actions, Examiner observes that Figures 6 and 7 of Accapadi, both individually and as a combination, disclose the recipient response reminder elements of the present invention. For example, Figure 6 depicts a display corresponding to a draft email and includes element 614 which discloses reply by options with selectable options which indicate whether or not the response reminder is turned on. Figure 7 further depicts a display on which users make preference selections. Element 704 depicts a response reminder showing whether or not a message is still due (i.e. on is an hour of day selection and none selected is off). As such, Examiner remains unpersuaded.


Third, Applicant argues that “Accapadi does not describe an option for turning on or off recipient response reminders using a single-touch input. To the contrary, the elements of Accapadi relied upon in the Office Action for a recipient response reminder all require multiple input steps…” [Arguments, pages 9-10].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. An updated rejection has been issued as detailed below. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi et al. U.S. Publication No. 2007/0061423 [hereinafter Accapadi] in view of Johnson et al., U.S. Publication No. 2016/0042324 [hereinafter Johnson], and in further view of Carroll et al., U.S. Publication No. 2007/0244976 [hereinafter Carroll] and Borenstein et al., U.S. Publication No. 2010/0088379 [hereinafter Borenstein].

Regarding claim 1, Accapadi discloses a method for improving email efficiency in an email application executing on a user device that includes a hardware-based processor, a memory storage, and a display, comprising: providing, on a first page of the display corresponding to a draft email, a first option for a sender to turn on or off a recipient response reminder for a draft email, the first option being a selectable graphical element that visually indicates, on the first page of the display, whether the recipient response reminder is turned on for the draft email based on a toggle position of the selectable graphical element, wherein the first option turns on or off the recipient response reminder… (Accapadi, ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 44, Referring now to FIG. 2, a block diagram depicts one embodiment of a computing system through which the email server or email client (discloses email application) and the present method and program product may be implemented), (Id., ¶ 46, Processor 212 may be a general-purpose processor such as IBM's POwerPC.TM. processor that, during normal operation, processes data under the control of an operating system 260, application software 270, middleware (not depicted), and other code accessible from a dynamic storage device such as random access memory (RAM) 214, a static storage device such as Read Only Memory (ROM) 216, a data storage device, such as mass storage device 218, or other data storage medium (discloses processor/memory)), (Id., ¶ 51, In addition, for example, a display device 220 (discloses display device) communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface), (Id., ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder email addressed to the intended recipient that reminds the intended recipient to reply (discloses recipient response reminder) to the email), (Id., ¶ 109, Block 1312 depicts a determination whether the unreplied to emails trigger actions based on the user preferences (discloses turning on/off reminders). If unreplied to emails do not trigger actions based on the user preferences, then the process returns to block 1304. If unreplied to emails trigger actions based on user preferences, then the process passes to block 1314), (Id., Figure 10, Block 1002 indicates a selection of reply by entry), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date), (Id., Figure 6, Figure depicts a display corresponding to a draft email and includes element 614 which discloses reply by options with selectable options which indicate whether or not the response reminder is turned on), 

    PNG
    media_image1.png
    376
    491
    media_image1.png
    Greyscale

(Id., Figure 7, figure depicts a display on which users make preference selections. Element 704 depicts a response reminder showing whether or not a message is still due. On is an hour of day selection and none selected is off), (Id., ¶ 79, with reference now to FIG. 7, an illustrative diagram depicts examples of reply by preferences for a particular user. In the example, reply by preferences 506 include sending preferences 702 for actions to be triggered for emails sent by the user with reply to entries and receiving preferences 704 for actions to be triggered for emails received by the user with reply to entries), (Id., ¶ 85, receiving preferences 704 include a preference to trigger a prompt window hourly (discloses a setting to turn on response reminders) with an updated list of the emails still remaining to reply to with reply to dates matching the current date), (Id., ¶ 86, receiving preferences 704 include a preference for adjusting the graphical indications of the reply by sublevels of the receiving user's inbox, where each sublevel includes records of the emails received by the user with reply by dates for the same day. In the example, sublevels for reply by dates that have 3 or more days remaining are green; sublevels for reply by dates that have 1-2 days remaining are yellow; and sublevels for reply by dates that are past due are red (discloses visual indicators for response reminders)).

    PNG
    media_image2.png
    344
    570
    media_image2.png
    Greyscale

Through KSR Rationale E, Accapadi discloses the recipient response reminder to be turned on based on a toggle or to be present on a first page of a display corresponding to a draft email.
Specifically, Accapadi discloses, in at least Fig. 6, for example, a selectable recipient response reminder with a plurality of time-based recipient response reminder options, the selectable recipient response reminder being visible on a display of a corresponding draft email. 
Since user experience and convenience is critical to the success of an email interface, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to display the recipient response reminder to be on a first page of a display corresponding to a draft email
since there are a finite number of identified, predictable potential solutions (i.e. displays on which to present the selectable response reminder option) to the recognized need (user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)). 
	Similarly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to display the selectable recipient response reminder as a toggle rather than displaying a plurality of time-based recipient response reminder options, since there are a finite number of identified, predictable potential solutions for response reminder settings (i.e. on or off). One of ordinary skill in the art at the time of the invention was made would have recognized the need for a simplified user experience wherein the selectable options for a recipient response reminder are reduced to on or off positions, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)).
Accapadi further discloses …based on a selection of the first option to turn on the recipient response reminder for the draft email, providing, on the display, a second option for the sender to select a date or time period for the reminder (Accapadi, ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., Figure 6, element 620 discloses a second option including time periods for the reminder (i.e. 1 hour, 1 day, 2 days, none, etc.) or a selectable date (i.e. SELECT FROM CALENDAR)), (Id., ¶ 9, a server receives electronic mail messages with separate selected reply by dates (discloses selected a date), wherein each electronic mail message is addressed for delivery by the server to at least one particular recipient), (Id., ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder email addressed to the intended recipient that reminds the intended recipient to reply (discloses recipient response reminder) to the email), (Id., ¶ 51, In addition, for example, a display device 220 (discloses display device) communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface); 
based on the first and second options being selected by the sender, [Johnson discloses …automatically generating, by the email application, an attachable calendar file…] based on the first and second options… [Johnson discloses …and attaching the calendar file…] to the draft email (Accapadi, ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date), (Id., ¶ 38, the message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 44, Referring now to FIG. 2, a block diagram depicts one embodiment of a computing system through which the email server or email client (discloses email application) and the present method and program product may be implemented), (Id., ¶ 38, In facilitating user composition of a single email, email composition interface may provide an interface with a header portion and a message portion (discloses draft email).The header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date); 
sending the email and… [Johnson discloses …attached calendar file…] to a recipient, wherein the attached calendar file is… [Carroll discloses …configured to automatically populate an entry on the recipient's calendar…] based on the first and second options selected by the sender (Accapadi, ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (discloses sending an email), (Id., ¶ 7522, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date); and in response to receiving an indication from the sender that a response has been received, causing the calendar entry on the recipient's calendar to be removed (Id., ¶ 91, when a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email (discloses indication of response). In addition, once a user replies to one of the emails indicated by the records at reference numeral 816, the record for that email is moved out of the reply by sublevel and into the general inbox level. As a user replies to emails, when a reply by sublevel is empty, the reply by controller may remove the sublevel from inbox 802 (discloses removing an entry)), (Id., ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).
While suggested, Accapadi does not explicitly disclose …based on a single-touch input from a user; automatically generating, by the email application, an attachable calendar file… and attaching the calendar file; attached calendar file… configured to automatically populate an entry on the recipient's calendar.
However, Johnson discloses automatically generating, by the email application, an attachable calendar file… and attaching the calendar file; attached calendar file… (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders (Johnson, ¶ 46).
The motivation for doing so would have been to “improve the calendar invite experience by providing a unified interface for managing calendar invites, regardless of the originating calendar service/messaging provider” [Johnson, Abstract; Accapadi, ¶ 8]. 
The combination of Accapadi and Johnson does not explicitly disclose …based on a single-touch input from a user; configured to automatically populate an entry on the recipient's calendar.
However, Carroll discloses configured to automatically populate an entry on the recipient's calendar (Carroll, ¶ 94, Embedded link 704 (which corresponds to embedded link 512 in email message 256) that initiates creation of an electronic calendar entry 218 (FIG. 2)/718 (FIGS. 7B and 7C) that includes multiple data fields (e.g., a subset of fields 406-418 (FIG. 4), fields 722-736 (FIG. 7B), or fields 722-736 and 774 (FIG. 7C)), at least some of which are automatically populated (discloses automatically populating a calendar entry) with information derived from data (e.g., text and metadata) in email message 702 that is contained in the embedded link).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi and the calendar file attaching elements of Johnson to include the automatically populating elements of Carroll in the analogous art of structuring electronic calendar entries. 
The motivation for doing so would have been to implement “new, more efficient ways to create electronic calendar entries from email messages” as discussed in [Carroll, ¶ 5; Johnson, Abstract; Accapadi, ¶ 8].
While suggested, the combination of Accapadi, Johnson and Carroll does not explicitly disclose …based on a single-touch input from a user.
However, Borenstein discloses …based on a single-touch input from a user (Borenstein, ¶ 37, single touch indicators 314 may also be termed as single touch buttons (discloses single touch input). As an illustrative example, single touch indicators, such as single touch indicators 314, may be configured upon selection to create a copy of an e-mail, provide a reminder to a user after a length of time, and to either archive or delete an e-mail after a length of time, all with a single selection of the single touch indicator. Thus, multiple operations for e-mail management are performed upon selecting an indicator that has been configured to implement the multiple operations.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi, the calendar file attaching elements of Johnson and the automatically populating elements of Carroll to include the single touch input elements of Borenstein in the analgous art of single touch e-mail management.
The motivation for doing so would have been to improve efficiency and organization by employing “host software for organizing e-mails using a single touch e-mail management interface” [Borenstein, ¶ 19; Carroll, ¶ 5; Johnson, Abstract; Accapadi, ¶ 8].

Regarding claim 2, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 1.
Accapadi further discloses wherein causing the calendar entry on the recipient's calendar to be removed further comprises sending a request to a management server at which both the sender and recipient are enrolled (Accapadi, ¶ 10, the server may receive electronic mail messages from a sending client system (discloses sending to a management server) that facilitates selection of the reply by date by a user composing and sending the electronic mail message), (Id., ¶ 91, when a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email. In addition, once a user replies to one of the emails indicated by the records at reference numeral 816, the record for that email is moved out of the reply by sublevel and into the general inbox level. As a user replies to emails, when a reply by sublevel is empty, the reply by controller may remove the sublevel from inbox 802 (discloses removing an entry)), (Id., ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (further discloses sending a request to a server)), (Id., ¶ 66, mailbox controller 504 may manage multiple email subscriber addresses, for a single or multiple users (discloses users enrolled), subscribing to a single or multiple separate email service providers).

Regarding claim 3, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 1.
Accapadi further discloses wherein causing the calendar entry on the recipient's calendar to be removed further comprises sending a request to the recipient's email server (Accapadi, ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (discloses sending a request to an e-mail management server)), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area, "project A deadline" (discloses entry on the calendar) which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).

Regarding claim 4, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 1.
Accapadi further discloses further comprising providing a list of all recipient response reminders sent by the sender (Accapadi, ¶ 14, additionally, the server may prompt a recipient with a listing of the records still within a sublevel with the reply by date matching the current date (discloses providing a list of response reminders)), (Id., ¶ 41, the email client, such as email client 106, 108, or 110, from which the email with a reply by entry is sent, in storing a record for the sent email, may add a sublevel to the outbox list that indicates the date specified in the reply by entry (further discloses providing a list of all response reminders) for the email).

Regarding claim 5, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 1.
Accapadi further discloses further comprising prompting the sender to provide an indication that a response has been received based on receiving a reply to the sent email (Accapadi, ¶ 38, the header portion may include prompts (discloses prompting the sender) for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email), (Id., ¶ 91, When a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email (discloses indication of response)).

Regarding claim 6, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 5.
Accapadi further discloses wherein prompting the sender is based, at least in part, on [Carroll discloses parsing text] of the received reply (Accapadi, ¶ 38, the header portion may include prompts (discloses prompting the sender) for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email), (Id., ¶ 13, In addition, when the server detects a reply electronic mail message, the server adjusts the display of the record for the originating electronic mail message within the user interface into the general inbox level or another folder (discloses received reply)).
While suggested, the combination of Accapadi and Johnson does not explicitly disclose parsing text.
However, Carroll further discloses parsing text (Carroll, ¶ 40, text parsers 232 that extract information for use in various calendar fields from the email messages 256 (discloses parsing text)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi to include the parsing elements of Carroll in the analogous art of structuring electronic calendar entries for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 1.
Accapadi further discloses further comprising automatically sending a reminder email to the recipient when no indication from the sender has been received by the selected date or time period (Accapadi, ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder (discloses automatically sending a reminder) email addressed to the intended recipient that reminds the intended recipient to reply to the email).

Regarding claim 8, Accapadi discloses a system for improving email efficiency, comprising: a user device comprising a processor, a display, and an email application, wherein the processor of the user device performs stages comprising: providing, on a first page of the display corresponding to a draft email, a first option in the email application for a sender to turn on or off a recipient response reminder for a draft email, the first option being a selectable graphical element that visually indicates, on the first page of the display, whether the recipient response reminder is turned on for the draft email based on a toggle position of the selectable graphical element, wherein the first option turns on or off the recipient response reminder… (Accapadi, ¶ 46, Processor 212 may be a general-purpose processor such as IBM's POwerPC.TM. processor that, during normal operation, processes data under the control of an operating system 260, application software 270, middleware (not depicted), and other code accessible from a dynamic storage device such as random access memory (RAM) 214, a static storage device such as Read Only Memory (ROM) 216, a data storage device, such as mass storage device 218, or other data storage medium. Operating system 260 may provide a graphical user interface (GUI) to the user), (Id., ¶ 51, In addition, for example, a display device 220 (discloses display) communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface), (Id., ¶ 4, An email application (discloses email application) or web browser executing on the computer system typically receive delivery of emails and present a selectable entry for each email in an inbox), (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder email addressed to the intended recipient that reminds the intended recipient to reply (discloses recipient response reminder) to the email), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 109, Block 1312 depicts a determination whether the unreplied to emails trigger actions based on the user preferences (discloses turning on/off reminders). If unreplied to emails do not trigger actions based on the user preferences, then the process returns to block 1304. If unreplied to emails trigger actions based on user preferences, then the process passes to block 1314), (Id., Figure 6, Figure depicts a display corresponding to a draft email and includes element 614 which discloses reply by options with selectable options which indicate whether or not the response reminder is turned on), (Id., Figure 10, Block 1002 indicates a selection of reply by entry), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date), (Id., Figure 7, figure depicts a display on which users make preference selections. Element 704 depicts a response reminder showing whether or not a message is still due. On is an hour of day selection and none selected is off), (Id., ¶ 79, with reference now to FIG. 7, an illustrative diagram depicts examples of reply by preferences for a particular user. In the example, reply by preferences 506 include sending preferences 702 for actions to be triggered for emails sent by the user with reply to entries and receiving preferences 704 for actions to be triggered for emails received by the user with reply to entries), (Id., ¶ 85, receiving preferences 704 include a preference to trigger a prompt window hourly (discloses a setting to turn on response reminders) with an updated list of the emails still remaining to reply to with reply to dates matching the current date), (Id., ¶ 86, receiving preferences 704 include a preference for adjusting the graphical indications of the reply by sublevels of the receiving user's inbox, where each sublevel includes records of the emails received by the user with reply by dates for the same day. In the example, sublevels for reply by dates that have 3 or more days remaining are green; sublevels for reply by dates that have 1-2 days remaining are yellow; and sublevels for reply by dates that are past due are red (discloses visual indicators for response reminders)).
While suggested, Accapadi does not explicitly disclose the recipient response reminder to be turned on based on a toggle or to be present on a first page of a display corresponding to a draft email.
However, Accapadi does disclose, in at least Fig. 6, for example, a selectable recipient response reminder with a plurality of time-based recipient response reminder options, the selectable recipient response reminder being visible on a display of a corresponding draft email. 
Since user experience and convenience is critical to the success of an email interface, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to display the recipient response reminder to be on a first page of a display corresponding to a draft email
since there are a finite number of identified, predictable potential solutions (i.e. displays on which to present the selectable response reminder option) to the recognized need (user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)). 
	Similarly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to display the selectable recipient response reminder as a toggle rather than displaying a plurality of time-based recipient response reminder options, since there are a finite number of identified, predictable potential solutions for response reminder settings (i.e. on or off). One of ordinary skill in the art at the time of the invention was made would have recognized the need for a simplified user experience wherein the selectable options for a recipient response reminder are reduced to on or off positions, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)).
Accapadi further discloses …based on a selection of the first option to turn on the recipient response reminder for the draft email, providing, on the display, a second option for the sender to select a date or time period for the reminder (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., Figure 6, element 620 discloses a second option including time periods for the reminder (i.e. 1 hour, 1 day, 2 days, none, etc.) or a selectable date (i.e. SELECT FROM CALENDAR)), (Id., ¶ 9, a server receives electronic mail messages with separate selected reply by dates (discloses selected a date), wherein each electronic mail message is addressed for delivery by the server to at least one particular recipient), (Id., ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder email addressed to the intended recipient that reminds the intended recipient to reply (discloses recipient response reminder) to the email), (Id., ¶ 51, In addition, for example, a display device 220 (discloses display) communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface); based on the first and second options being selected by the sender, [Johnson discloses …automatically generating, by the email application, an attachable calendar file…] based on the first and second options… [Johnson discloses …and attaching the calendar file…] to the draft email (Accapadi, ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date), (Id., ¶ 38, the message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 44, Referring now to FIG. 2, a block diagram depicts one embodiment of a computing system through which the email server or email client (discloses email application) and the present method and program product may be implemented), (Id., ¶ 38, In facilitating user composition of a single email, email composition interface may provide an interface with a header portion and a message portion (discloses draft email).The header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date); sending the email and [Johnson discloses attached calendar file] to a recipient, wherein the attached calendar file is [Carroll discloses configured to automatically populate an entry on the recipient's calendar] based on the first and second options selected by the sender (Accapadi, ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (discloses sending an email), (Id., ¶ 7522, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date); and in response to receiving an indication from the sender that a response has been received, causing the calendar entry on the recipient's calendar to be removed (Id., ¶ 91, when a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email (discloses indication of response). In addition, once a user replies to one of the emails indicated by the records at reference numeral 816, the record for that email is moved out of the reply by sublevel and into the general inbox level. As a user replies to emails, when a reply by sublevel is empty, the reply by controller may remove the sublevel from inbox 802 (discloses removing an entry)), (Id., ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).
While suggested, Accapadi does not explicitly disclose …based on a single-touch input from a user; automatically generating, by the email application, an attachable calendar file… and attaching the calendar file; attached calendar file… configured to automatically populate an entry on the recipient's calendar.
However, Johnson discloses automatically generating, by the email application, an attachable calendar file… and attaching the calendar file; attached calendar file… (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders (Johnson, ¶ 46) for the same reasons as stated for claim 1.
The combination of Accapadi and Johnson does not explicitly disclose …based on a single-touch input from a user; configured to automatically populate an entry on the recipient's calendar.
However, Carroll discloses configured to automatically populate an entry on the recipient's calendar (Carroll, ¶ 94, Embedded link 704 (which corresponds to embedded link 512 in email message 256) that initiates creation of an electronic calendar entry 218 (FIG. 2)/718 (FIGS. 7B and 7C) that includes multiple data fields (e.g., a subset of fields 406-418 (FIG. 4), fields 722-736 (FIG. 7B), or fields 722-736 and 774 (FIG. 7C)), at least some of which are automatically populated (discloses automatically populating a calendar entry) with information derived from data (e.g., text and metadata) in email message 702 that is contained in the embedded link).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi and the calendar file attaching elements of Johnson to include the automatically populating elements of Carroll in the analogous art of structuring electronic calendar entries for the same reasons as stated for claim 1.
While suggested, The combination of Accapadi, Johnson and Carroll does not explicitly disclose …based on a single-touch input from a user.
However, Borenstein discloses …based on a single-touch input from a user (Borenstein, ¶ 37, single touch indicators 314 may also be termed as single touch buttons (discloses single touch input). As an illustrative example, single touch indicators, such as single touch indicators 314, may be configured upon selection to create a copy of an e-mail, provide a reminder to a user after a length of time, and to either archive or delete an e-mail after a length of time, all with a single selection of the single touch indicator. Thus, multiple operations for e-mail management are performed upon selecting an indicator that has been configured to implement the multiple operations.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi, the calendar file attaching elements of Johnson and the automatically populating elements of Carroll to include the single touch input elements of Borenstein in the analgous art of single touch e-mail management for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the system of claim 8.
Accapadi further discloses wherein causing the calendar entry on the recipient's calendar to be removed comprises sending a request from the user device to the management server (Accapadi, ¶ 10, the server may receive electronic mail messages from a sending client system (discloses sending to a management server) that facilitates selection of the reply by date by a user composing and sending the electronic mail message), (Id., ¶ 44, the present invention may be executed in a variety of systems, including a variety of computing systems and electronic devices (discloses user device)), (Id., ¶ 91, when a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email. In addition, once a user replies to one of the emails indicated by the records at reference numeral 816, the record for that email is moved out of the reply by sublevel and into the general inbox level. As a user replies to emails, when a reply by sublevel is empty, the reply by controller may remove the sublevel from inbox 802 (discloses removing an entry)), (Id., ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (further discloses sending a request to a server), (Id., ¶ 66, mailbox controller 504 may manage multiple email subscriber addresses, for a single or multiple users (discloses users enrolled), subscribing to a single or multiple separate email service providers).

Regarding claim 10, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the system of claim 8.
Accapadi further discloses wherein causing the calendar entry on the recipient's calendar to be removed further comprises sending a request to the recipient's email server (Accapadi, ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (discloses sending a request to an e-mail management server)), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area, "project A deadline" (discloses entry on the calendar) which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).

Regarding claim 11, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the system of claim 8.
Accapadi further discloses further comprising providing within the email application a list of all recipient response reminders sent by the sender (Accapadi, ¶ 14, additionally, the server may prompt a recipient with a listing of the records still within a sublevel with the reply by date matching the current date (discloses providing a list of response reminders)), (Id., ¶ 41, the email client (discloses email application), such as email client 106, 108, or 110, from which the email with a reply by entry is sent, in storing a record for the sent email, may add a sublevel to the outbox list that indicates the date specified in the reply by entry (further discloses providing a list of all response reminders) for the email).

Regarding claim 12, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the system of claim 8.
Accapadi further discloses further comprising prompting the sender to provide an indication that a response has been received based on receiving a reply to the sent email (Accapadi, ¶ 38, the header portion may include prompts (discloses prompting the sender) for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email), (Id., ¶ 91, When a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email (discloses indication of response)).

Regarding claim 13, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the system of claim 12.
Accapadi further discloses wherein prompting the sender is based, at least in part, on [Carroll discloses parsing text] of the received reply (Accapadi, ¶ 38, the header portion may include prompts (discloses prompting the sender) for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email), (Id., ¶ 13, In addition, when the server detects a reply electronic mail message, the server adjusts the display of the record for the originating electronic mail message within the user interface into the general inbox level or another folder (discloses received reply)).
While suggested, the combination of Accapadi and Johnson does not explicitly disclose parsing text.
However, Carroll further discloses parsing text (Carroll, ¶ 40, text parsers 232 that extract information for use in various calendar fields from the email messages 256 (discloses parsing text)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi to include the parsing elements of Carroll in the analogous art of structuring electronic calendar entries for the same reasons as stated for claim 1.

Regarding claim 14, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the method of claim 1.
Accapadi further discloses further comprising automatically sending a reminder email to the recipient when no indication from the sender has been received by the selected date or time period (Accapadi, ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder (discloses automatically sending a reminder) email addressed to the intended recipient that reminds the intended recipient to reply to the email).

Regarding claim 15, Accapadi discloses a non-transitory, computer-readable medium including instructions that, when executed by a processor a computing device having a display, cause the processor to perform stages for improving email efficiency, the stages comprising: providing, on a first page of the display corresponding to a draft email, a first option for a sender to turn on or off a recipient response reminder for a draft email, the first option being a selectable graphical element that visually indicates, on the first page of the display, whether the recipient response reminder is turned on for the draft email based on a toggle position of the selectable graphical element, wherein the first option turns on or off the recipient response reminder…  (Accapadi, ¶ 46, Processor 212 may be a general-purpose processor such as IBM's POwerPC.TM. processor that, during normal operation, processes data under the control of an operating system 260, application software 270, middleware (not depicted), and other code accessible from a dynamic storage device such as random access memory (RAM) 214, a static storage device such as Read Only Memory (ROM) 216, a data storage device, such as mass storage device 218, or other data storage medium. Operating system 260 may provide a graphical user interface (GUI) to the user), (Id., ¶ 51, In addition, for example, a display device 220 (discloses display) communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface), (Id., ¶ 4, An email application or web browser executing on the computer system typically receive delivery of emails and present a selectable entry for each email in an inbox), (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 109, Block 1312 depicts a determination whether the unreplied to emails trigger actions based on the user preferences (discloses turning on/off reminders). If unreplied to emails do not trigger actions based on the user preferences, then the process returns to block 1304. If unreplied to emails trigger actions based on user preferences, then the process passes to block 1314), (Id., Figure 6, Figure depicts a display corresponding to a draft email and includes element 614 which discloses reply by options with selectable options which indicate whether or not the response reminder is turned on), (Id., Figure 10, Block 1002 indicates a selection of reply by entry), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder email addressed to the intended recipient that reminds the intended recipient to reply (discloses recipient response reminder) to the email), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date), (Id., Figure 7, figure depicts a display on which users make preference selections. Element 704 depicts a response reminder showing whether or not a message is still due. On is an hour of day selection and none selected is off), (Id., ¶ 79, with reference now to FIG. 7, an illustrative diagram depicts examples of reply by preferences for a particular user. In the example, reply by preferences 506 include sending preferences 702 for actions to be triggered for emails sent by the user with reply to entries and receiving preferences 704 for actions to be triggered for emails received by the user with reply to entries), (Id., ¶ 85, receiving preferences 704 include a preference to trigger a prompt window hourly (discloses a setting to turn on response reminders) with an updated list of the emails still remaining to reply to with reply to dates matching the current date), (Id., ¶ 86, receiving preferences 704 include a preference for adjusting the graphical indications of the reply by sublevels of the receiving user's inbox, where each sublevel includes records of the emails received by the user with reply by dates for the same day. In the example, sublevels for reply by dates that have 3 or more days remaining are green; sublevels for reply by dates that have 1-2 days remaining are yellow; and sublevels for reply by dates that are past due are red (discloses visual indicators for response reminders)). 
While suggested, Accapadi does not explicitly disclose the recipient response reminder to be turned on based on a toggle or to be present on a first page of a display corresponding to a draft email.
However, Accapadi does disclose, in at least Fig. 6, for example, a selectable recipient response reminder with a plurality of time-based recipient response reminder options, the selectable recipient response reminder being visible on a display of a corresponding draft email. 
Since user experience and convenience is critical to the success of an email interface, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to display the recipient response reminder to be on a first page of a display corresponding to a draft email
since there are a finite number of identified, predictable potential solutions (i.e. displays on which to present the selectable response reminder option) to the recognized need (user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)). 
	Similarly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to display the selectable recipient response reminder as a toggle rather than displaying a plurality of time-based recipient response reminder options, since there are a finite number of identified, predictable potential solutions for response reminder settings (i.e. on or off). One of ordinary skill in the art at the time of the invention was made would have recognized the need for a simplified user experience wherein the selectable options for a recipient response reminder are reduced to on or off positions, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale E (see MPEP 2141(III)(E)).
Accapadi further discloses …based on a selection of the first option to turn on the recipient response reminder for the draft email, providing, on the display, a second option for the sender to select a date or time period for the reminder (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., Figure 6, element 620 discloses a second option including time periods for the reminder (i.e. 1 hour, 1 day, 2 days, none, etc.) or a selectable date (i.e. SELECT FROM CALENDAR)), (Id., ¶ 9, a server receives electronic mail messages with separate selected reply by dates (discloses selected a date), wherein each electronic mail message is addressed for delivery by the server to at least one particular recipient), (Id., ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder email addressed to the intended recipient that reminds the intended recipient to reply (discloses recipient response reminder) to the email); based on the first and second options being selected by the sender, [Johnson discloses …automatically generating, by the email application, an attachable calendar file…] based on the first and second options… [Johnson discloses …and attaching the calendar file…] to the draft email (Accapadi, ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date), (Id., ¶ 38, the message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 72, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 44, Referring now to FIG. 2, a block diagram depicts one embodiment of a computing system through which the email server or email client (discloses email application) and the present method and program product may be implemented), (Id., ¶ 38, In facilitating user composition of a single email, email composition interface may provide an interface with a header portion and a message portion (discloses draft email).The header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date); sending the email and [Johnson discloses attached calendar file] to a recipient, wherein the attached calendar file is [Carroll discloses configured to automatically populate an entry on the recipient's calendar] based on the first and second options selected by the sender (Accapadi, ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (discloses sending an email), (Id., ¶ 7522, email composition interface 600 may include multiple selectable options (discloses options), such as send button 602), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date); and in response to receiving an indication from the sender that a response has been received, causing the calendar entry on the recipient's calendar to be removed (Id., ¶ 91, when a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email (discloses indication of response). In addition, once a user replies to one of the emails indicated by the records at reference numeral 816, the record for that email is moved out of the reply by sublevel and into the general inbox level. As a user replies to emails, when a reply by sublevel is empty, the reply by controller may remove the sublevel from inbox 802 (discloses removing an entry)), (Id., ¶ 76, for "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).
While suggested, Accapadi does not explicitly disclose …based on a single-touch input from a user; automatically generating, by the email application, an attachable calendar file… and attaching the calendar file; attached calendar file… configured to automatically populate an entry on the recipient's calendar.
However, Johnson discloses automatically generating, by the email application, an attachable calendar file… and attaching the calendar file; attached calendar file… (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders (Johnson, ¶ 46) for the same reasons as stated for claim 1.
The combination of Accapadi and Johnson does not explicitly disclose …based on a single-touch input from a user; configured to automatically populate an entry on the recipient's calendar.
However, Carroll discloses configured to automatically populate an entry on the recipient's calendar (Carroll, ¶ 94, Embedded link 704 (which corresponds to embedded link 512 in email message 256) that initiates creation of an electronic calendar entry 218 (FIG. 2)/718 (FIGS. 7B and 7C) that includes multiple data fields (e.g., a subset of fields 406-418 (FIG. 4), fields 722-736 (FIG. 7B), or fields 722-736 and 774 (FIG. 7C)), at least some of which are automatically populated (discloses automatically populating a calendar entry) with information derived from data (e.g., text and metadata) in email message 702 that is contained in the embedded link).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi and the calendar file attaching elements of Johnson to include the automatically populating elements of Carroll in the analogous art of structuring electronic calendar entries for the same reasons as stated for claim 1.
While suggested, The combination of Accapadi, Johnson and Carroll does not explicitly disclose …based on a single-touch input from a user.
However, Borenstein discloses …based on a single-touch input from a user (Borenstein, ¶ 37, single touch indicators 314 may also be termed as single touch buttons (discloses single touch input). As an illustrative example, single touch indicators, such as single touch indicators 314, may be configured upon selection to create a copy of an e-mail, provide a reminder to a user after a length of time, and to either archive or delete an e-mail after a length of time, all with a single selection of the single touch indicator. Thus, multiple operations for e-mail management are performed upon selecting an indicator that has been configured to implement the multiple operations.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi, the calendar file attaching elements of Johnson and the automatically populating elements of Carroll to include the single touch input elements of Borenstein in the analgous art of single touch e-mail management for the same reasons as stated for claim 1.

Regarding claim 16, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the non-transitory, computer-readable medium of claim 15.
Accapadi further discloses wherein causing the calendar entry on the recipient's calendar to be removed further comprises sending a request to a management server at which both the sender and recipient are enrolled (Accapadi, ¶ 10, the server may receive electronic mail messages from a sending client system (discloses sending to a management server) that facilitates selection of the reply by date by a user composing and sending the electronic mail message), (Id., ¶ 91, when a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email. In addition, once a user replies to one of the emails indicated by the records at reference numeral 816, the record for that email is moved out of the reply by sublevel and into the general inbox level. As a user replies to emails, when a reply by sublevel is empty, the reply by controller may remove the sublevel from inbox 802 (discloses removing an entry)), (Id., ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (further discloses sending a request to a server)), (Id., ¶ 66, mailbox controller 504 may manage multiple email subscriber addresses, for a single or multiple users (discloses users enrolled), subscribing to a single or multiple separate email service providers).

Regarding claim 17, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the non-transitory, computer-readable medium of claim 15.
Accapadi further discloses wherein causing the calendar entry on the recipient's calendar to be removed further comprises sending a request to the recipient's email server (Accapadi, ¶ 37, "User A", while logged in at email client 106 sends an email addressed to "user B". Email client 106 sends the email to email server 102 (discloses sending a request to an e-mail management server)), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area, "project A deadline" (discloses entry on the calendar) which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).

Regarding claim 18, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the non-transitory, computer-readable medium of claim 15.
Accapadi further discloses further comprising providing a list of all recipient response reminders sent by the sender (Accapadi, ¶ 14, additionally, the server may prompt a recipient with a listing of the records still within a sublevel with the reply by date matching the current date (discloses providing a list of response reminders)), (Id., ¶ 41, the email client, such as email client 106, 108, or 110, from which the email with a reply by entry is sent, in storing a record for the sent email, may add a sublevel to the outbox list that indicates the date specified in the reply by entry (further discloses providing a list of all response reminders) for the email).

Regarding claim 19, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the non-transitory, computer-readable medium of claim 15.
Accapadi further discloses further comprising prompting the sender to provide an indication that a response has been received based on receiving a reply to the sent email (Accapadi, ¶ 38, the header portion may include prompts (discloses prompting the sender) for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email), (Id., ¶ 91, When a user replies to an email, however, such as one of the emails indicated by the records at reference numeral 816, the email record is updated so that the return (R) field for the record indicates that the recipient has replied to the email (discloses indication of response)).

Regarding claim 20, the combination of Accapadi, Johnson, Carroll and Borenstein discloses the non-transitory, computer-readable medium of claim 15.
Accapadi further discloses further comprising automatically sending a reminder email to the recipient when no indication from the sender has been received by the selected date or time period (Accapadi, ¶ 61, an email service subscriber, such as a business, may set a preference that if an email sent by an employee subscriber, with a reply by date, has not been replied to by the reply by date but the email has been delivered, then reply by controller 310 should automatically create a reminder (discloses automatically sending a reminder) email addressed to the intended recipient that reminds the intended recipient to reply to the email).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Berger et al., U.S. Publication No. 2011/0145101 discloses a system, method and graphical user interface for managing contacts and calendars within an online card system.
Desai et al., U.S. Publication No. 2007/0124371 discloses a calendar interface for digital communications.
Upadhyay et al., U.S. Publication No. 2017/0124034 discloses summarization of email on a client computing device based on content contribution to an email thread using classification and word frequency considerations.
Daily et al., U.S. Patent No. 7,778,858 discloses linking unable to respond messages to entries in electronic calendar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS D BOLEN/             Examiner, Art Unit 3624   
         /PATRICIA H MUNSON/         Supervisory Patent Examiner, Art Unit 3624